Citation Nr: 0739988	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  96-05 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right wrist disability, including on the 
basis of aggravation.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for facial swelling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February through July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 1994 
and May 1996 of the New York, New York, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The veteran participated in Decision Review Officer (DRO) 
hearings in April 1996 and March 1997 and a Travel Board 
hearing with the undersigned Veterans Law Judge in May 2001.  
Transcripts of all of these proceedings have been associated 
with the veteran's claims folder.

In May 1995, the veteran filed claims of entitlement to 
compensation benefits under 
38 U.S.C.A. § 1151 for his right wrist surgery and facial 
swelling.  He also requested a compensable disability rating 
for status post bone graft harvest from the right iliac bone 
with lateral femoral cutaneous neuropathy and episodic 
numbness and dysesthesia.  A Board decision dated in January 
2002 granted the veteran's increased rating claim and 
remanded the remaining claims.  In July 2004, the veteran's 
claim for benefits under 38 U.S.C.A. § 1151 for his right 
wrist condition was granted.  Thus, the only remaining claims 
before the Board are his claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for facial swelling and whether new 
and material evidence has been received sufficient to reopen 
a claim of entitlement to service connection for a right 
wrist disability.

The issue of whether new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to 
service connection for a right wrist disability is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The veteran will be notified if any further 
action on his part is required.


FINDING OF FACT

There is no medical evidence showing that the veteran has 
current facial swelling as a proximate result of medical care 
furnished by VA.


CONCLUSION OF LAW

The veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for facial swelling is 
denied.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1994); (West 
2002 & Supp. 2007); 38 C.F.R. § 3.358 (1994); (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007);  38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in May 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since (1) the VCAA had not yet been enacted and (2) 
he was subsequently provided adequate notice in May 2004, he 
was provided three months to respond with additional argument 
and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in July 2004.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The May 2004 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The veteran was afforded a VA medical examination in June 
2004 to obtain an opinion as to whether his facial swelling 
was the result of treatment at a VA medical center (VAMC).  
Further examination or opinion is not needed on the § 1151 
claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with treatment at a VAMC.  This is discussed in 
more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




The Merits of the Claim

The veteran contends that his current facial swelling is the 
result of medical treatment, to include prescribed 
medications, at a VAMC.

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to the provisions of 38 U.S.C.A. § 1151 were 
revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  See 38 U.S.C.A. § 1151 
(West 1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(a)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  See Gardner v. Derwinski, 1 Vet. App. 
584 (1991).  Aff'd Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993); aff'd Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 state that where it is determined that there 
is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
See 38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. § 
3.358(c)(3), now provides:  Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary Consequences' are 
those, which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.  However, in a precedent opinion, the VA 
Office of the General Counsel held that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, (as in this case) must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.  Therefore, as the veteran filed his claim 
prior to October 1, 1997, the amendments do not apply to his 
case.

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).
Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.
Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  See Boeck v. Brown, 6 Vet. App. 14, 16-
17 (1993).

The Board must first determine whether the veteran suffers 
from a current disability.  The veteran claims at the outset 
that in conjunction with a procedure he had in July 1994, he 
was given medication that caused permanent problems with 
facial swelling.  In January 1995, the veteran was seen at 
Kingston Hospital with complaints of a swollen upper lip and 
right side of the face.  The impression was angioneurotic 
edema.  It was noted that the veteran was prescribed 
prednisone and benadryl.  In February 1995, the veteran was 
seen in the VAMC Emergency Room with sudden acute swelling of 
the right maxilla and acute swelling of the upper lip.  The 
examiner's impression was angioneurotic edema.  The veteran 
was seen again at both the VAMC and Kingston Hospital for 
recurrent facial swelling in March 1995.  The veteran sought 
additional treatment from the Mid-Hudson Family Health 
Service Institute in March 1995.  He was again diagnosed with 
angioneurotic edema.  

In February 1996, the veteran was afforded a VA arteries and 
veins examination.  The report noted the veteran's denial of 
any problems with arteries and veins, no chest pain, 
shortness of breath, leg pain or phlebitis.  His blood 
pressure was measured as 120/80 and he had equal bilateral 
pulsation on both upper and lower extremities.  During the 
examination, the veteran's skin appeared to be normal.  The 
final impression was a normal arterial and vein examination 
of the extremities.  Later in 1996, the veteran was again 
seen at the VAMC with complaints of facial swelling.  See VA 
treatment records, August and September 1996.  

During the March 1997 DRO hearing, the veteran again asserted 
that his facial swelling was the direct result of taking 
medications prescribed to him following a hospitalization at 
the VAMC in July 1994.

In February 1999, the veteran submitted a printed sheet from 
Rosendale Pharmacy, which, indicated that one of the side 
effects from taking Naproxen (one of the medications 
prescribed to the veteran by the VAMC) was swelling of the 
face and lips.

The only remaining evidence in support of the veteran's claim 
are his own assertions that his facial swelling is related to 
medications provided to him by the VAMC.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his facial swelling.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  The Board concedes that the veteran has suffered 
from facial swelling.

Notably, there is no evidence in the claims folders that the 
veteran sought treatment for facial swelling from 1996 to the 
present.  In order to determine whether his facial swelling 
was the result of medications prescribed to him by the VAMC, 
the veteran was afforded a VA examination in June 2004.  He 
complained of continued intermittent swelling of the face.  
He dated this back to the time he received medications at the 
VAMC after an operation in 1974.  The examiner noted that the 
record did indicate several visits to the emergency room and 
to the Ear, Nose and Throat clinic regarding swelling of his 
face, particularly around the lips.  The veteran was worked 
up extensively for angioneurotic edema with negative 
findings.  Elevated immunoglobulin E (IgE) suggested an 
allergic etiology.

The veteran reported that he would wake up with swelling 
around the eyes, nose at times and at times lips in the 
morning.  He also reported that swelling around the lips was 
common in the evening.  The examiner opined that subsequent 
to the veteran's surgery, he did receive ibuprofen and at 
another time, Naproxen.  However, there was no clear 
association between the administration of these medications 
and the development of the veteran's symptoms.  It was also 
noted that it is not uncommon for an allergy to one 
medication in a class of drugs that a patient would be 
allergic to another in a class of drugs.  The symptoms 
described by the veteran seemed to occur in the absence of 
these medications since they had persisted over the years 
subsequent to the withdrawal of these medications.

Upon physical examination, there did not appear to be any 
conjunctivitis, swelling in the periorbital area or around 
the nose.  The lips revealed no fullness at the time of the 
examination.  The veteran was diagnosed with reported 
intermittent swelling of the face involving the eye, nose on 
occasion, and lips, of unknown etiology.  The examiner 
concluded that the swelling described around the eyes in the 
morning may not be uncommon and without pathological 
significance.  The veteran indeed could have had an allergy 
to medications with the reactions as described in his 
history.  Nonsteroidal anti-inflammatory drugs could have 
been a source of such reactions; however, it would be 
unlikely to implicate them in the recurrence of the symptoms.  
The veteran may have allergies to other environmental 
allergens; however, this was not a matter of record, and the 
veteran had not been tested for those possibilities.  With 
what was known at the time of the examination, it would be 
difficult to attribute the veteran's symptoms to an allergy 
manifested while the veteran was being treated at the VAMC.   
See VA examination report, June 10, 2004.

In Brown v. Gardner, 115 S. Ct. 552, 555- 56 (1994), the 
Supreme Court stated that the phrase "as the result of" in 
section 1151 "is naturally read simply to impose the 
requirement of a causal connection between the 'injury' or 
'aggravation of an injury' and 'hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation.'"  The requirement that injury occur "as the 
result of" hospitalization thus imposes, at a minimum, a 
requirement of a causal connection between hospitalization 
and the injury.  Accordingly, 38 U.S.C. § 1151 does not cover 
injuries which were merely incurred during or coincident with 
hospitalization but not as a result of hospitalization.

VAOPGCPREC 7-97 held that "[c]ompensation under 38 U.S.C. § 
1151 for injuries suffered "as the result of . . . 
hospitalization" is not limited to injuries resulting from 
the provision of hospital care and treatment, but may 
encompass injuries resulting from risks created by any 
circumstances or incidents of hospitalization."  The analysis 
requires that one "identify, to the extent possible, the 
specific cause of the incident causing the injury, and . . . 
determine whether that cause is attributable to the 
circumstances or conditions of the hospitalization."  Id.  
"[T]he question whether an injury resulted from 
hospitalization is essentially an issue of fact to be 
determined by the factfinder upon consideration of all 
pertinent circumstances."  Id.

Thus, based on this guidance, the Board concludes that the 
veteran's facial swelling is not the result of VA hospital 
care and treatment.  Though the evidence of record 
establishes that the veteran complained of facial swelling, 
there is a significant amount of time without complaint, and 
the VA examination June 2004 did not find that facial 
swelling was due to medications prescribed by VA.  
Accordingly, the veteran's claim fails and must be denied.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for facial swelling is denied.


REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status since 1996, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

The Court held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
Board finds that the notice letter sent to the veteran in May 
2004 did not comply with the new requirements under Kent.  
Therefore, this case must be remanded with regard to the 
veteran's claim to reopen for service connection for a right 
wrist disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

2.  The RO/AMC should obtain any 
outstanding treatment records from the 
VAMC from 2004 to the present, in 
addition to any private medical records 
identified by the veteran.

3.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claim.  If any such 
action does not resolve the claim, 
issue the veteran and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


